Citation Nr: 0939538	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cataracts as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for an immune disorder 
as a result of exposure to ionizing radiation.

4. Entitlement to service connection for mental anguish.

5.  Entitlement to service connection for prostate cancer as 
a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his September 2008 Substantive Appeal, the Veteran 
requested a VA Travel Board hearing.  He was notified by a 
letter in June 2009 that he was scheduled for such a hearing 
at the RO on July 28, 2009.  He did not report for that 
hearing.  

Unbeknownst to the undersigned Veterans Law Judge, who was 
assigned to hold the hearing in July 2009, the Veteran had 
sent a letter postmarked June 30, 2009 to the Board, rather 
than to the RO, which appears to be requesting that the 
hearing be scheduled at the federal building in Richmond, 
Virginia, or at the VA hospital in Hampton, Virginia.  The 
Board received this letter on July 7, 2009 and forwarded it 
to the RO, where it was received on August 11, 2009.  When 
the Veteran received the letter dated August 10, 2009 from 
the RO informing him that his appeal had been transferred to 
the Board, he sent a letter to the Board dated August 16, 
2009, which was received by the Board on August 26, 2009.  
This letter referenced his previous letter and again asked 
that his hearing be held at the VA hospital in Hampton, 
Virginia.  The Board then obtained from the RO the Veteran's 
June 2009 letter.

The Veteran's June 2009 letter, originally received by the 
Board in early July 2009, establishes good cause for a 
rescheduled hearing and is a timely request for rescheduling.  
38 C.F.R. § 20.704(d) (2009).  In response to a September 
2009 inquiry, the Veteran specifically checked off the option 
of appearing at a hearing before a Veterans Law Judge at his 
regional office.  Although the Veteran also included a 
notation of "NORVA?" next to this option, it is not clear 
what he meant by this notation.  The Board will presume for 
purposes of this remand that he seeks to have his hearing 
held at the Roanoke VARO because he checked off that option.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge at 
the Roanoke VARO as soon as such a 
hearing is practically possible.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

